         Case 6:20-cv-00544-MK         Document 1    Filed 04/02/20   Page 1 of 16




REBEKAH C. MILLARD, OSB #121199
rmillard@freedomfoundation.com
JAMES ABERNATHY, OSB #161867
jabernathy@freedomfoundation.com
FREEDOM FOUNDATION
PO Box 552
Olympia, WA 98507
Telephone: 360.956.3482

Attorneys for Plaintiffs and the Proposed Class




                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON




 Ryan Cram, Laura Bailey, Richard                 Case No. 6:20-cv-00544
 Campbell, Barbara Grabell, Renee
 Lehner, Katherine Manglona, Deanne               CLASS ACTION ALLEGATION
 Murfin, Ruth Olson, Cori Stephens, and           COMPLAINT & DEMAND FOR
 Kathleen Tryon, as individuals and               JURY TRIAL
 representatives of the respective requested
 classes;
                                Plaintiffs,
                    v.                            Constitutional Violation
                                                  (42 U.S.C. § 1983)
 Service Employees International Union
 Local 503, Oregon Public Employees
 Union, a labor organization; and Katy Coba,
 in her official capacity as Director of the
 Oregon Department of Administrative
 Services;

                               Defendants.




  CLASS ACTION COMPLAINT - 1
                                                                             P.O. Box 552, Olympia, WA 98507
                                                                             P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK          Document 1      Filed 04/02/20     Page 2 of 16




                                        INTRODUCTION

       1.

approximately $2.75 per month as a special, political

public employees in its bargaining units. The union, Service Employees International Union Local

503 (SEIU 503), obscured the purpose of this assessment, failing to provide effective notice or

opportunity to object.

       2.      The Supreme Court has always held it to be unconstitutional for any public sector

union to compel employees in its bargaining units to fund or subsidize the uni

       3.      Plaintiffs are public employees in bargaining units represented by SEIU 503.

       4.      SEIU 503 takes the Issues Assessment from public employees without their

permission, without explanation, and without proportionate return to objecting nonmembers. Even

for members, Local 503 hides the political purpose thus avoiding possible objections.

       5.      Plaintiffs seek declaratory and injunctive relief, as well as compensatory and nominal

damages for injuries caused by De                              ct, for themselves and other similarly

situated employees.

                                             PARTIES

       6.      Plaintiff Ryan Cram resides in Douglas County, Oregon.

       7.      Plaintiff Barbara Grabell resides in Deschutes County, Oregon.

       8.      Plaintiff Renee Lehner currently resides in Mohave County, Arizona.

       9.      Plaintiffs Ruth Olson, Deanne Murfin, Cori Stephens, and Kathleen Tryon reside in

Marion County, Oregon.

       10.     Plaintiff Laura Bailey resides in Josephine County, Oregon.

       11.     Plaintiff Katherine Manglona resides in Jackson County, Oregon.



  CLASS ACTION COMPLAINT - 2
                                                                                 P.O. Box 552, Olympia, WA 98507
                                                                                 P: 360.956.3482 | F: 360.352.1874
          Case 6:20-cv-00544-MK         Document 1      Filed 04/02/20      Page 3 of 16




        12.     Plaintiff Richard Campbell resides in Washington County, Oregon.

        13.     Defendant Service Employees International Union Local 503, Oregon Public

                                                                    cated at 1730 Commercial Street

SE, Salem, Oregon 97302, is a state-wide labor union, which for collective bargaining purposes

represents Plaintiffs.

        14.     Defendant Department of Administrative Se

the wages of employees of the various agencies of Oregon State government, including Plaintiff

Employees and Class members. Pursuant to State law and the applicable Collective Bargaining

agreements, DAS deducts monies, in

wages and remits these respective monies to SEIU 503. Defendant Katy Coba is Director of the

Oregon DAS and is sued in her official capacity.

                                     JURISDICTION AND VENUE

        15.     This Court has jurisdiction to adjudicate this case pursuant to 28 U.S.C. § 1331,

because it arises under the United States Constitution, and pursuant to 28 U.S.C. § 1343, because

Plaintiffs seek relief for themselves and class members under 42 U.S.C. § 1983. This Court has the

authority under 28 U.S.C. §§ 2201 and 2202 to grant declaratory relief and other relief based thereon.

        16.     Venue is proper in this Court under 28 U.S.C. § 1391 because Defendants reside or

do business in this district.

                                      FACTUAL ALLEGATIONS

        17.     According to information and belief, beginning in 1998, SEIU 503 has collected an

amount of approximately $2.75 per month as a special, political assessment from the wages of all

public employees who are subject to union dues deductions or who were subjec




  CLASS ACTION COMPLAINT - 3
                                                                               P.O. Box 552, Olympia, WA 98507
                                                                               P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK            Document 1      Filed 04/02/20     Page 4 of 16




        18.     This Issues Assessment is for expressly political purposes

Administrative Policies & Procedures manual:

        Dues Assessment/Issues Fund: There shall be an on-going dues assessment
        dedicated to promoting and defending the interests of the membership through
        public issue campaigns including ballot measures. The amount, as determined by
        the Board, is not to exceed $3.00/month (pro-rated for part-time employees); the
        issues and initiative deduction will be suspended when the fund balance reaches
        $1.5 million and resumes again when the fund spends down to $500,000. 1

        19.     This Issues Assessment is imposed without providing any opportunity for

nonmembers to decide whether they wished to contribute to this effort, even though SEIU 503

specified the purpose of the fund was to mount political campaigns, not ordinary union expenses.

        20.     The $2.75 deduction is in addition to the deduction of regular SEIU 503 fees or dues.

        21.     The only notice an employee receives is a

                                     nothing to indicate this is the fund described in its manual.

        22.     Plaintiff employees are not union members and have not waived their First

Amendment right to not fund political advocacy, whether through union fees, dues or special

assessments.

        23.     The Supreme Court in Abood v. Detroit Bd. of Ed., 431 U.S. 209, 235-36 (1977), held

that a public employer may not, consistent with the First Amendment, comp

contribute to the support of an ideological cause

sector job. Under Abood, only union fees related to collective bargaining could be required as a

condition of employment. Id. at 237-38. The Issues Assessment is for political purposes such as

initiatives, not for collective bargaining.




1 Available at https://seiu503.org/wp-content/uploads/2018/11/2019-APP-Revised-5-18-2019.pdf,
at 33 (last accessed March 13, 2020). The manual does not identify the name of this special
political fund.

    CLASS ACTION COMPLAINT - 4
                                                                                 P.O. Box 552, Olympia, WA 98507
                                                                                 P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK         Document 1      Filed 04/02/20    Page 5 of 16




       24.     According to information and belief, SEIU 503 has not provided adequate

explanation and opportunity to object to deduction of SEIU Issues Assessments as required by

Chicago Teachers Union, Local No. 1, AFT, AFL-CIO v. Hudson, 475 U.S. 292 (1986). Even if an

                                                   dues for political purposes, the SEIU Issues

Assessment continued to be taken out of their paychecks, and adequate refund for the SEIU Issues

Assessment was not provided to objecting employees.

       25.     The Supreme Court in Knox v. Service Employees International Union, Local 1000,

567 U.S. 298 (2012), held that a public-sector union must first obtain affirmative consent before

deducting money for political campaigns from the wages of a nonmember public employee. Id. at

322-323. SEIU 503 did not obtain adequate affirmative consent from employees prior to taking the

SEIU Issues Assessment.

       26.     The Supreme Court in Janus v. American Federation of State, County, and Mun.

Employees, Council 31, 138 S.Ct. 2448 (2018), held that no union dues or fees may be deducted

                                           appropriate First Amendment waiver. Id. at 2486. SEIU

503 did not obtain a waiver of First Amendment rights prior to taking the SEIU Issues Assessment

from employee paychecks.

       27.     Under the terms of the applicable Collective Bargaining Agreements, Defendant

DAS deducts union dues and the SEIU Issues Assessment from employee paychecks at the direction

of SEIU 503 and for the benefit of the Union.

       28.                               king an SEIU Issues Assessment from public employees

                           rmative consent violates the First Amendment.

       29.

guidance in the holdings referenced above, means that Defendants could not have acted in good faith



  CLASS ACTION COMPLAINT - 5
                                                                             P.O. Box 552, Olympia, WA 98507
                                                                             P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK          Document 1       Filed 04/02/20        Page 6 of 16




reliance on prior law as justification in taking this money from Plaintiffs.

                             Employees Formerly Paying Agency Fees

       30.      Prior to June 27, 2018 public sector employees, including Plaintiffs, were required to

pay fees in lieu of membership if they did not become union members. Employees who did not

become members and who objected to the deduction of fees for purposes other than collective

bargaining, were entitled to a refund of a portion of the fees the union took from them under Hudson,

475 U.S. 292.

       31.      According to information and belief, SEIU 503 did not adequately explain the Issues

Assessment in its notice or refunds to objecting nonmembers.

       32.      According to information and belief, SEIU 503 did not obtain advance authorization

for deduction of the Issues Assessment from nonmembers.

       33.      Thus, for Plaintiff Employees who are or who were nonmembers of the Union,

without permission and over their objection, SEIU 503 collected the special Issues Assessment from

nonmember employee wages specifically for political purposes.

       34.      Plaintiff Ryan Cram is employed by Oregon Department of Human Services, in a

bargaining unit represented by SEIU 503.

       35.      During approximately three years (from 2015 to May 2018) when Cram was not a

Union member, SEIU 503 continued to de

       36.      Cram specifically asked SEIU 503 for an explanation of the SEIU Issues Assessment

on more than one occasion. SEIU 503 did not provide adequate explanation of the assessment or a

valid reason for taking this money absent notice to and consent from Cram and other employees.

       37.      Plaintiff Barbara Grabell is employed by the Oregon Water Resources Department

in a bargaining unit represented by SEIU 503.



  CLASS ACTION COMPLAINT - 6
                                                                                 P.O. Box 552, Olympia, WA 98507
                                                                                 P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK         Document 1       Filed 04/02/20       Page 7 of 16




       38.     Since January 1997, Grabell has been a non-member of SEIU 503, yet SEIU 503

                                                      e SEIU Issues Assessment until June of 2018.

       39.     Plaintiff Renee Lehner was employed by the Oregon Department of Consumer and

Business Services in a bargaining unit represented by SEIU 503.

       40.     From May 2011 to her retirement in September 2018, Lehner was a non-member of

SEIU 503, yet SEIU 503 deducted $2.75 per month

Assessment.

       41.     Plaintiff Ruth Olson is employed by Oregon Department of Transportation in a

bargaining unit represented by SEIU 503.

       42.     Since May 1, 2018, Olson has been a non-member of SEIU 503, yet SEIU 503

                                            ges for the Issues Assessment.

                    Objecting Nonmembers Held to Former Dues Agreements

       43.     Employees who choose to join SEIU 503 are generally obligated to sign membership

agreements that purport to bind the employee to pay union dues for a specified period of time.

Employees who join the Union are not thereby informed of their rights, however.

       44.                                               Janus decision in June 2018, thousands of

public employees have resigned SEIU Local 503 union membership.

       45.     SEIU 503 generally allows members to resign membership upon request, but requires

that they continue to pay union dues until a specified window period, often several months to a year

after the employee resigns membership.

       46.     Neither SEIU 503 representatives, nor public

membership application inform employees: (1) that if they chose to join the union, the union would

charge them the additional $2.75 political assessment; (2) of their right to refrain from financially



  CLASS ACTION COMPLAINT - 7
                                                                               P.O. Box 552, Olympia, WA 98507
                                                                               P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK            Document 1      Filed 04/02/20   Page 8 of 16




supporting a union; (3) that they are not required to join the union or pay money to the union as a

condition of employment; or (4) that the union owes a duty of fair representation even if they chose

not to join or give money to the union.

       47.     SEIU 503 collected its special SEIU Issues Assessment out of Employee wages

specifically for political purposes without Employee knowledge or permission.

       48.     Plaintiff Cori Stephens is employed by the Oregon Health Authority, in a bargaining

unit represented by SEIU 503.

       49.     Stephens signed a membership enrollment form with SEIU 503 on August 23, 2017.

At the time, had she chosen not to sign a membership card, Stephens would still have been forced to

pay fees to the union, including the Issues Assessment.

       50.     On August 3, 2018, Stephens objected to union membership and dues deductions.

However, SEIU 503 refused to cease dues deductions or the deduction of the Issues Assessment and

continued taking both until July 7, 2019.

       51.                                                      of her money, Stephens called SEIU

503 on August 29, 2018. The Union representative she spoke to told her that SEIU 503 was not using

her money for political purposes. The representative did not explain the Issues Assessment.

       52.     Plaintiff Laura Bailey is employed by the Oregon Youth Authority, in a bargaining

unit represented by SEIU 503.

       53.     Bailey signed a membership enrollment form with SEIU 503 on September 11, 2017.

At that time, had she chosen not to sign a membership card, Bailey would still have been forced to

pay fees to the union, including the Issues Assessment.

       54.     SEIU 503 did not provide Baily with notice or information relating to the SEIU Issues

Assessment.



  CLASS ACTION COMPLAINT - 8
                                                                              P.O. Box 552, Olympia, WA 98507
                                                                              P: 360.956.3482 | F: 360.352.1874
          Case 6:20-cv-00544-MK        Document 1       Filed 04/02/20   Page 9 of 16




         55.   In or near November 2018, Bailey objected to union membership and dues

deductions. However, SEIU 503 refused to cease dues deductions or the deduction of the Issues

Assessment and continued taking both until July 2019.

         56.   Plaintiff Richard Campbell is employed by the Oregon Department of

Administrative Services, in a bargaining unit represented by SEIU 503.

         57.   Campbell signed a membership enrollment form with SEIU 503 on November 9,

2017. At that time, had he chosen not to sign a membership card, Campbell would still have been

forced to pay fees to the union, including the Issues Assessment.

         58.   On October 26, 2018, Campbell objected to union membership and dues deductions.

However, SEIU 503 refused to cease dues deductions or the deduction of the Issues Assessment and

continued taking both until September 29, 2019.

         59.   Plaintiff Katherine Manglona is employed by the Oregon Department of Human

Services, in a bargaining unit represented by SEIU 503.

         60.   According to information and belief, Manglona signed a membership form with

SEIU 503, but later objected to union membership and dues deductions. SEIU 503 refused to cease

dues deductions or the deduction of the Issues Assessment, and continued taking both out of her

wages.

         61.   Plaintiff Deanne Murfin is employed by the Oregon Department of Human Services,

in a bargaining unit represented by SEIU 503.

         62.   Murfin signed a membership enrollment form with SEIU 503 on April 17, 2019.

         63.   On or near June 25, 2019, Murfin objected to union membership and dues deductions.

However, SEIU 503 refused to cease dues deductions or the deduction of the Issues Assessment and

continued to take both until March 3, 2020.



  CLASS ACTION COMPLAINT - 9
                                                                           P.O. Box 552, Olympia, WA 98507
                                                                           P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK          Document 1       Filed 04/02/20     Page 10 of 16




       64.     Plaintiff Kathleen Tryon is employed by the Oregon Office of Administrative

Hearings, in a bargaining unit represented by SEIU 503.

       65.     Tryon signed a membership enrollment form with SEIU 503 on August 19, 2017. At

that time, had she chosen not to sign a membership card, Tryon would still have been forced to pay

fees to the union, including the Issues Assessment.

       66.     On October 16, 2018, Tryon objected to union membership and dues deductions.

However, SEIU 503 refused to cease dues deductions or the deduction of the Issues Assessment and

continued taking both until July 5, 2019.

                                         CLASS ALLEGATIONS

       67.     Plaintiffs (Class Representatives) bring this case as a class action pursuant to Federal

Rules of Civil Procedure 23 and Rule 23 of the Local Rules of Civil Procedure, for themselves and

for all others similarly situated, and any subclasses deemed appropriate by this Court. The Classes

that the Class Representatives seek to represent are defined as follows:

       Class I: All individuals: 1) who are public-sector employees exclusively represented by

SEIU 503 and its local affiliates; 2) who were not union members prior to June 27, 2018; and 3) who

were subjected to the SEIU Issues Assessment. This class includes everyone who comes within the

class definition at any time from two (2) years prior to the commencement of this action until the

conclusion of this action.

       Class II: All individuals: 1) who are public-sector employees exclusively represented by

SEIU 503 and its local affiliates; 2) who were previously union members, but who have resigned

their union membership; and 3) who were, as nonmembers, subjected to deductions for the SEIU

Issues Assessment. This class includes everyone who comes within the class definition at any time

from two (2) years prior to the commencement of this action until the conclusion of this action.



  CLASS ACTION COMPLAINT - 10
                                                                                P.O. Box 552, Olympia, WA 98507
                                                                                P: 360.956.3482 | F: 360.352.1874
         Case 6:20-cv-00544-MK          Document 1      Filed 04/02/20      Page 11 of 16




        68.     Upon information and belief, there are likely thousands of Class members in both

categories in varying locations across Oregon. The Classes proposed are so large and geographically

diverse that joinder is impractical, but common questions of law and fact are presented, the claims

and defenses of the representative parties are typical of the claims or defenses of the class, and the

representative parties will fairly and adequately protect the interests of the class, so as to satisfy

Fed.R.Civ.P. 23(a) and L.R. 23-2(a).

        69.     There are questions of law and fact common to all Class members, and these common

questions of law or fact predominate over any questions affecting only individual members of the

Classes. Common questions, within the meaning of L.R. 23-2(4) include, but are not limited to:

whether Defendants violated or                                   Amendment rights by deducting the

                                                    provide notice or to obtain clear and affirmative

consent for these political contributions.

        70.

represent in that the Class Representatives, and all members of the proposed classes, suffer the

seizure of the political assessment which is e

failure to obtain clear and affirmative consent for political contributions, and also despite the Class

                                                                     ection to the deductions. The

Defendants have an identical duty to Class Representatives and all other Class members regarding

these claims.

        71.     Further, the Class Representatives can and will fairly and adequately represent the

interests of the Classes, and are therefore adequate Class Representatives for purposes of L.R. 23-

2(3).

        72.                                  e political assessment deduc



  CLASS ACTION COMPLAINT - 11
                                                                                P.O. Box 552, Olympia, WA 98507
                                                                                P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK          Document 1       Filed 04/02/20      Page 12 of 16




to pay back all monies deducted w                          y valid consent applies equally to all Class

members. The prosecution of separate actions by individual Class members would create a risk of

inconsistent or varying adjudications, which would establish incompatible standards of conduct for

Defendants.

       73.     Defendants have acted to deprive Class Representatives and all Class members of

their constitutional rights on grounds generally applicable to all, thereby making appropriate

declaratory, injunctive, and other equitable relief with regard to the Classes as such.

       74.     A class action may be maintained under Rule 23(b) and L.R. 23-2(2) because separate

actions by Class members could risk inconsistent adjudications on the underlying legal issues.

       75.     Alternatively, a class action may be maintained under Rule 23(b) and L.R. 23-2(2)

because an adjudication determining the constitutionality of the SEIU 503 political assessment in

the aforementioned circumstances, as a practical matter, will be dispositive of the interests of all

Class members.

       76.     Alternatively, a class action may be maintained under Rule 23(b) and L.R. 23-2(2)

because questions of law or fact common to the members of the class predominate over any questions

affecting only individual members in that the important and controlling questions of law and fact are

common to all members of the Classes, i.e., whether the political assessment violates the First

Amendment rights of Class members.

       77.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy in as much as the individual Class members are deprived of the same

                                     mited amount of money involved in

claim would make it burdensome for the class members to maintain separate actions.

       78.     The illegal actions taken by Defendants were taken pursuant to the same statutes and



  CLASS ACTION COMPLAINT - 12
                                                                                P.O. Box 552, Olympia, WA 98507
                                                                                P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK           Document 1       Filed 04/02/20     Page 13 of 16




collective bargaining agreements, and constitute a concerted scheme resulting in the violation of the

rights of Plaintiffs and Class members. Additionally, the affiliation among the Defendants makes it

expedient for the named Plaintiffs and members of the Class to proceed against all named

Defendants.

                                           CAUSES OF ACTION

       79.     Plaintiffs reallege and incorporate by reference the paragraphs set forth above in each

section of this Complaint.

       80.     Defendants act jointly and under color of state law by collectively bargaining for an

agreement for the State to deduct, cause the deduction of, or collect the Issues Assessment from the

lawfully earned wages of Plaintiffs and the members of the Class, or by having done these things in

the past, and diverting these funds to Local 503.

       81.     The First Amendment prohibits the government and unions from seizing money for

political contributions from public                                     and an opportunity to object.

       82.     The First Amendment prohibits the government and unions from seizing money from

                                      ributions absent notice of the practice, the opportunity to object

(including the calculation of how much was being spent), clear and affirmative consent, and a valid

waiver of their First Amendment rights.

       83.     Defendants gave no information to Plaintiffs that notified Plaintiffs of their First

Amendment rights to refrain from subsidizing or associating w

       84.     SEIU 503 membership forms do not notify employees that they have a First

Amendment right not to financially support the union, nor do the forms notify employees that SEIU

503 will make a monthly $2.75 deduction from their wages for political purposes.

       85.     Plaintiffs did not voluntarily, knowingly, or intelligently waive their First



  CLASS ACTION COMPLAINT - 13
                                                                                 P.O. Box 552, Olympia, WA 98507
                                                                                 P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK             Document 1      Filed 04/02/20    Page 14 of 16




Amendment rights to refrain from su

                                             COUNT I
                      Violation of the First Amendment (42 U.S.C. § 1983)
                                     (Against All Defendants)

       86.     Plaintiffs reallege and incorporate by reference the paragraphs set forth above in each

section of this Complaint.

       87.     The deduction of the political assessment, the SEIU Issues Assessment, violates

                                        t Amendment rights, as applied to the states by the Fourteenth

Amendment, because Defendants deduct a political

wages without evidence that they affirmatively consented to the political assessment and that they

waived their First Amendment rights to refrain from subsidizing union political speech.

       88.                                                     e Issues Assessment does not serve a

compelling state interest and is not narrowly tailored to minimize the



       89.     Plaintiffs and Class members have been irreparably injured by a violation of their

First Amendment rights, for which there is no adequate remedy at law. As a result, Plaintiffs seek

injunctive and declaratory relief, da                                  to 42 U.S.C. § 1988, and costs.

                                            COUNT II
                                Violation of the First Amendment
                                 (Against Defendant SEIU 503)

       90.     Plaintiffs reallege and incorporate by reference the paragraphs set forth above in each

section of this Complaint.

       91.                                                  explanation and opportunity to object to

deduction of the SEIU Issues Assessment as required by Chicago Teachers Union, Local No. 1,

AFT, AFL-CIO v. Hudson, 475 U.S. 292 (1986) violates Plaint



  CLASS ACTION COMPLAINT - 14
                                                                                P.O. Box 552, Olympia, WA 98507
                                                                                P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK            Document 1     Filed 04/02/20     Page 15 of 16




Amendment rights, as applied to the states by the Fourteenth Amendment.

       92.                                   consent prior to deducting the Issues Assessment from

Plaintiffs and Class members as required by Knox v. Service Employees International Union, Local

1000, 567 U.S. 298 (2012), violates Pl                                   First Amendment rights, as

applied to the states by the Fourteenth Amendment.

       93.                                     llection of the Issues Assessment without notice and

opportunity to object does not serve a compelling state interest and is not narrowly tailored to



       94.     Plaintiffs and Class Members have been irreparably injured by a violation of their

First Amendment rights, for which there is no adequate remedy at law. As a result, Plaintiffs seek

injunctive and declaratory relief, da                                to 42 U.S.C. § 1988, and costs.

                                        PRAYER FOR RELIEF

       Wherefore, Plaintiffs request on behalf of themselves and all those similarly situated, that

this Court:

       A.      Issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201, et seq., that Defendants

have violated the First Amendment, as applied to the states by the Fourteenth Amendment, by

deducting and/or collecting the SEIU Issues Assessment from Plaintiffs and Class Members without

first (1) providing notice, and (2) receiving a valid waiver of First Amendment rights from Plaintiffs

and Class Members;

       B.      Permanently enjoin Defendants, along with their officers, agents, servants,

employees, attorneys, and any other person or entity in active concert or participation with them,

from deducting or collecting the SEIU Issues Assessment from Plaintiffs and Class Members absent

notice and a valid waiver of First Amendment rights;



  CLASS ACTION COMPLAINT - 15
                                                                               P.O. Box 552, Olympia, WA 98507
                                                                               P: 360.956.3482 | F: 360.352.1874
        Case 6:20-cv-00544-MK        Document 1      Filed 04/02/20     Page 16 of 16




       C.     Require Defendants to pay Plaintiffs and Class Members nominal and compensatory

damages pursuant to 42 U.S.C. § 1983 together with any interest accumulated on such sums;

       D.     Award Plaintiffs their co                                fees pursuant to the Civil

                                 t of 1976, 42 U.S.C. § 1988; and

       E.     Grant other and additional relief as the Court may deem just and proper.



   Dated: April 2, 2020

                                           /s/ Rebekah C. Millard
                                           REBEKAH C. MILLARD, OSB #121199

                                           JAMES G. ABERNATHY, OSB #161867
                                           Freedom Foundation
                                           PO Box 552
                                           Olympia, WA 98507
                                           Telephone: 360.956.3482
                                           RMillard@freedomfoundation.com
                                           JAbernathy@freedomfoundation.com

                                           Attorneys for Plaintiffs




  CLASS ACTION COMPLAINT - 16
                                                                            P.O. Box 552, Olympia, WA 98507
                                                                            P: 360.956.3482 | F: 360.352.1874
